JS 44 (Rev. 02/19)

Case 1:20-Cv-01692-1 KG POU al kee 09/17/20 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L (a) PLAINTIFFS

U.S. SECURITIES AND EXCHANGE COMMISSION

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Julia C. Greén, Jennifer Chun Barry, Megan
U.S. Securities and Exchange Commission
1617 JFK Blvd., Ste 520, Philadelphia, PA 19103 (215) 597-3100

S. Ryan

DEFENDANTS
STEVEN J. SHEINFELD

County of Residence of First Listed Defendant LEE
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)
Amy Carver and Catherine Recker
Welsh & Recker, P.C.
306 Walnut Street, Philadelphia, PA 19106

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

 

1 448 Education

555 Prison Condition

 

 

 

% 1 U.S. Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government O14 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a Oo 3 O 3. Foreign Nation O66 O86
Foreign Country
IV. NATURE OF SUIT (lace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
1 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 01 375 False Claims Act
1 120 Marine 1 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 0 376 Qui Tam (31 USC
1 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care/ 1 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 0 430 Banks and Banking
1 151 Medicare Act 01 330 Federal Employers’ Product Liability 1 830 Patent O01 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 1 835 Patent - Abbreviated 1 460 Deportation
Student Loans 01 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 01 345 Marine Product Liability O1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran’s Benefits 01 350 Motor Vehicle O01 370 Other Fraud 0 710 Fair Labor Standards 1 861 HIA (1395ff) 1 485 Telephone Consumer
1 160 Stockholders’ Suits 01 355 Motor Vehicle 0 371 Truth in Lending Act 1 862 Black Lung (923) Protection Act
1 190 Other Contract Product Liability 1 380 Other Personal 01 720 Labor/Management O 863 DIWC/DIWW (405(g)) |O 490 Cable/Sat TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 01 864 SSID Title XVI & 850 Securities/Commodities/
1 196 Franchise Injury 1 385 Property Damage 01 740 Railway Labor Act 1 865 RSI (405(g)) Exchange
01 362 Personal Injury - Product Liability 1 751 Family and Medical 1 890 Other Statutory Actions
Medical Malpractice Leave Act 0 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|4 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental Matters
O 210 Land Condemnation 01 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 1 870 Taxes (USS. Plaintiff 01 895 Freedom of Information
1 220 Foreclosure 0 441 Voting O01 463 Alien Detainee Income Security Act or Defendant) Act
1 230 Rent Lease & Ejectment O01 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party 1 896 Arbitration
1 240 Torts to Land 01 443 Housing/ Sentence 26 USC 7609 1 899 Administrative Procedure
1 245 Tort Product Liability Accommodations O01 530 General Act/Review or Appeal of
O 290 All Other Real Property 1 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 1 462 Naturalization Application 1 950 Constitutionality of
O01 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 01 550 Civil Rights Actions
qo
qo

 

560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

M1 Original 2 Removed from O 3  Remanded from 0 4 Reinstatedor O 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

15 U.S.C. § 78)(b)

Brief description of cause:
Securities fraud

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Wes No
VIII. RELATED CASKE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD .
09/17/2020
FOR OFFICE USE ONLY ag
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
